t c summary opinion united_states tax_court padraic william burke petitioner v commissioner of internal revenue respondent docket no 19391-12s filed date padraic william burke pro_se julie l payne alicia h eyler and my v vo for respondent summary opinion panuthos chief special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated subsequent section references are to the internal_revenue_code code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined federal_income_tax deficiencies and accuracy- related penalties as follows year deficiency dollar_figure big_number big_number penalty sec_6662 dollar_figure dollar_figure dollar_figure after concessions the issues for decision are whether petitioner omitted gross_income from his income_tax return whether petitioner is entitled to deductions claimed on schedules c profit or loss from business for the years in issue and whether petitioner is liable for accuracy-related_penalties under sec_6662 for the years in issue background some of the facts have been stipulated and we incorporate the stipulation of facts and the stipulation of settled issues by this reference at the time the petition was filed petitioner resided in the laos people’s democratic republic during the taxable years in issue petitioner owned and operated a land use consulting business that helped landowners create special evaluations similar to conservation easements for property taxes in washington and conservation easements in washington and nebraska the conservation easements were then donated to petitioner’s own sec_501 tax-exempt_organization northwest conservation stewardship fund on date in a stipulated decision executed by the parties and entered by the tax_court it was decided that as of date northwest conservation stewardship fund was not qualified as an organization described in sec_501 and is not exempt from taxation under sec_501 see nw conservation stewardship fund v commissioner t c dkt no 6521-11x date petitioner had had a home_office since he started his land use consulting business in the 1980s in petitioner set up a private office in pioneer square in seattle washington sometime in the mid-1980s northwest conservation stewardship fund started paying some expenses including rent phone bills and internet service at the pioneer square office in either or the pioneer square office became the principal office of northwest conservation stewardship fund petitioner continued to occasionally use the pioneer square office for his consulting business as well petitioner met clients related to his consulting business at the pioneer square office and used the pioneer square office as his business address for his consulting business for all of the years in issue petitioner met the revenue_agent at the pioneer square office when the revenue_agent examined petitioner’s and tax returns petitioner used the pioneer square office approximately days a year petitioner’s consulting business generally required him to view the clients’ property so petitioner mainly met his clients at the clients’ property locations petitioner consulted with clients at his home between and times a year in each of petitioner’s residences for the years in issue petitioner sometimes used some space to conduct his land use consulting business in and petitioner used one bedroom in a two-bedroom house as a home_office the bedroom was approximately square feet and contained a desk a chair and three or four filing cabinets the desk in this room was not petitioner’s desk he had another desk in the dining room alcove there was only about enough space in this room to get at the desk and the filing cabinets petitioner’s home in and was approximately big_number square feet in petitioner lived at two different homes from january through date petitioner lived on country club road the country club road house had three bedrooms and a basement from july through date petitioner lived in lynnwood the lynnwood house had four bedrooms in and petitioner began to develop a business in student association development consulting in addition to his existing business in land use consulting this activity was conducted through an organization that petitioner created called the u s libyan education facilitator in petitioner went to libya to help libyan students come to the united_states for postgraduate education petitioner created a web page for this business petitioner did not receive any income from this activity while in libya in petitioner visited some greek and italian ruins petitioner wrote a paper about these ruins and submitted it to an international conference on conservation in the middle east petitioner received dollar_figure from northwest conservation stewardship fund in respondent determined that dollar_figure of these proceeds were additional schedule c gross_receipts not reported as income on petitioner’s tax_return petitioner reported multiple expenses on his schedules c for the years in issue including car and truck expenses legal and professional expenses office expenses travel_expenses other expenses and expenses for the business use of his home that are in dispute petitioner claimed on his and tax returns that he used of his home as a home_office to the extent petitioner presented records of his activities said records were disorganized likewise petitioner’s testimony was quite disorganized petitioner claimed deductions for the following expenses that are still in dispute on his and schedules c for his consulting business and respondent allowed the following amounts car and truck legal and professional office travel travel meals and ent other business use of home total car and truck office travel other business use of home total car and truck office other business use of home total claimed dollar_figure big_number big_number big_number big_number big_number big_number big_number allowed dollar_figure big_number big_number --- big_number big_number --- big_number claimed dollar_figure big_number big_number big_number big_number allowed dollar_figure --- big_number big_number --- big_number claimed dollar_figure big_number big_number big_number big_number allowed dollar_figure --- big_number --- big_number petitioner claimed on his tax_return dollar_figure for travel_expenses and dollar_figure for meals and entertainment_expenses respondent allowed dollar_figure of travel and meals and entertainment_expenses the travel_expenses respondent disallowed for are related to petitioner’s travel to libya - - discussion in general the commissioner’s determination set forth in a notice_of_deficiency is presumed correct and the taxpayer bears the burden of proving that the determination is in error rule a 290_us_111 pursuant to sec_7491 the burden_of_proof as to factual matters shifts to the commissioner under certain circumstances petitioner did not allege or otherwise show that sec_7491 applies see sec_7491 and b therefore petitioner bears the burden_of_proof see rule a a taxpayer must substantiate amounts claimed as deductions by maintaining the records necessary to establish he or she is entitled to the deductions sec_6001 sec_162 provides a deduction for certain business-related expenses to qualify for the deduction under sec_162 an item must be ‘paid or incurred during the taxable_year ’ be for ‘carrying on any trade_or_business ’ be an ‘expense ’ be a ‘necessary’ expense and be an ‘ordinary’ expense 403_us_345 308_us_488 to qualify as ordinary the expense must relate to a transaction of common or frequent occurrence in the type of business to the extent respondent determined omitted income the presumption of correctness does not play any role in our decision see the discussion relating to schedule c gross_receipts infra pp involved whether an expense is ordinary is determined by time place and circumstance welch v helvering u s pincite sec_274 applies to certain business_expenses including among other things expenses for gifts listed_property and travel including meals_and_lodging while away from home to substantiate travel_expenses a taxpayer must maintain adequate_records or present corroborative evidence of his own statement to show the following the amount of each travel expense the time and place of travel and the business_purpose for travel sec_1_274-5t temporary income_tax regs fed reg date i schedule c gross receipts--2009 on date respondent filed his first request for admissions the request for admissions included the statements petitioner reported dollar_figure in schedule c1 gross_receipts for taxable_year and petitioner had schedule c1 gross_receipts of dollar_figure for taxable_year petitioner admitted both of these facts in his response to requests for admission filed on date under rule f the facts petitioner admitted in the response to requests for admission are conclusively established and are so found therefore respondent’s determination of dollar_figure of unreported income is sustained ii schedule c car and truck expenses--2007 and petitioner testified that he drove miles from chelan to bainbridge island washington and back to times in the business mileage rate in wa sec_48 cents per mile revproc_2006_49 sec_2 2006_2_cb_936 if petitioner drove mile sec_25 times in his car and truck expense using the standard mileage rate would be dollar_figure respondent has allowed a deduction of dollar_figure for car and truck expenses for respondent estimated the business mileage using petitioner’s calendar and allowing petitioner the standard mileage even without this admission respondent’s determination in this regard would be sustained petitioner claimed that the additional gross_receipts were actually loan repayments to support this position petitioner provided three checks totaling dollar_figure the memo section of two of the checks stated that the checks were for repayment of loans petitioner also presented an unsigned copy of the form_990 return of organization exempt from income_tax for northwest conservation stewardship fund for the form_990 showed that the loan from petitioner had increased during in addition the form_990 showed that there was a written_agreement for this loan petitioner did not produce a copy of this loan agreement by his own admission petitioner did not report any interest_income from a loan to northwest conservation stewardship fund we would not conclude on the basis of this record that the payments from northwest conservation stewardship fund were repayments of a loan the court makes no conclusion regarding the actual distance between chelan and bainbridge island washington rate petitioner has failed to establish that he is entitled to a deduction for car and truck expenses based on mileage greater than the amount respondent allowed petitioner also provided a list of ferry expenses totaling dollar_figure these ferry expenses were not included in the amounts respondent allowed because those amounts were calculated purely on the basis of estimated mileage petitioner traveled we are satisfied that petitioner has met the strict substantiation requirements of sec_274 for the ferry expenses by providing a combination of testimony and a list of amounts charged to his credit card by ws ferries the court sustains respondent’s disallowance of the deduction for car and truck expenses greater than dollar_figure for petitioner did not attempt to substantiate his car and truck expenses for or or otherwise provide evidence disputing respondent’s determinations for those years accordingly the disallowed amounts for car and truck expenses for and are deemed conceded by petitioner see rule b iii schedule c legal and professional expenses--2007 other than providing some evidence of legal and professional expenses related to a settled issue petitioner did not substantiate his legal and professional expenses for or otherwise provide evidence disputing respondent’s dollar_figure allowed by respondent dollar_figure of ferry expenses dollar_figure determination for accordingly the disallowed amounts for legal and professional expenses for are deemed conceded by petitioner see id iv schedule c office expenses--2007 and petitioner did not substantiate his office expenses for or or otherwise provide evidence disputing respondent’s determinations for those years accordingly the disallowed amounts for office expenses for and are deemed conceded by petitioner see id v schedule c travel and meals and entertainment expenses--2007 petitioner did not substantiate his travel and meals and entertainment_expenses for or otherwise provide evidence disputing respondent’s determinations for accordingly the disallowed amounts for travel and meals and entertainment_expenses in are deemed conceded by petitioner see id vi schedule c travel expenses--2008 the travel_expenses respondent disallowed for relate to petitioner’s travel to libya petitioner engaged in two activities in libya which could potentially permit part or all of his expenses to be deductible as ordinary and the legal and professional expenses related to the settled issue are not deductible on petitioner’s schedule c because petitioner agreed to capitalize them necessary business_expenses under sec_162 first in and petitioner began to develop a business in student association development consulting in petitioner traveled to libya to help libyan students come to the united_states for postgraduate education second petitioner appears to argue that the travel_expenses should be deductible as an ordinary_and_necessary_expense of his land use consulting business because he wrote a paper about some ruins that he visited in libya a student association development consulting business first we analyze whether the expenses for the travel to libya are deductible because petitioner was developing a business in student association development consulting sec_162 allows a deduction for ordinary and necessary expenses_incurred in carrying on any trade_or_business the phrase carrying on any trade_or_business means that a taxpayer may take advantage of the provision only for an operational existing business pino v commissioner tcmemo_1987_28 generally preoperational expenses are not deductible under sec_162 id petitioner did not receive any income from student association development consulting there are no facts in the record indicating that this activity became operational therefore petitioner was not engaged in an active trade_or_business of student association development consulting the expenses for the travel to libya related to the investigation or development of petitioner’s potential student association development consulting business are not deductible under sec_162 b land use consulting business next we analyze whether the expenses related to the travel to libya are deductible with respect to petitioner’s land use consulting business petitioner appears to argue that they are ordinary and necessary business_expenses since he wrote a paper about greek and italian ruins that he visited during the trip petitioner has the burden of proving that these travel_expenses are ordinary and necessary expenses proximately related to petitioner’s trade_or_business see mack v commissioner tcmemo_1976_359 considering that petitioner’s land use consulting business related to special valuations in washington and conservation easements in washington and nebraska petitioner’s trip to libya to write a paper about greek and italian ruins does not appear to be related to petitioner’s land use consulting business therefore the expenses for travel to libya are not deductible because they are not sufficiently related to petitioner’s land use consulting business the court sustains respondent’s disallowance of the deduction for travel_expenses greater than dollar_figure for vii schedule c other expenses--2007 and petitioner did not substantiate his other expenses for or or otherwise provide evidence disputing respondent’s determinations for those years accordingly the disallowed amounts for other expenses for and are deemed conceded by petitioner see rule b viii schedule c business use of home expenses -- in general a taxpayer is not entitled to deduct any expenses related to the taxpayer’s use of a dwelling_unit as a residence during the taxable_year see sec_280a however expenses attributable to a home_office are excepted from this general_rule if the expenses are allocable to a portion of the residence which is exclusively used on a regular basis as the principal_place_of_business for the taxpayer’s trade_or_business see sec_280a expenses attributable to a home_office are also excepted from the general_rule if the expenses are allocable to a portion of the residence which is exclusively used on a regular basis by clients in meeting with the taxpayer in the normal course of his trade_or_business see sec_280a a exclusively used petitioner testified that he used the pioneer square office exclusively for northwest conservation stewardship fund and his home_office exclusively for his consulting business petitioner’s testimony was disorganized and sometimes inconsistent petitioner’s testimony was also inconsistent with the filed stipulation of facts in addition the activities of northwest conservation stewardship fund and petitioner’s land use consulting business are so interrelated and intermingled that it is unlikely that petitioner could have bifurcated the work done for one versus the work done for the other at separate offices we are not required to find petitioner’s self-serving and unsupported testimony to be sufficient to prove that petitioner used his home_office exclusively for his consulting business see 87_tc_74 because the record lacks any evidence other than petitioner’s self-serving testimony we conclude that petitioner has not met the burden of proving that he used his home_office exclusively for his consulting business petitioner is therefore not entitled to a home_office deduction under either sec_280a or b b principal_place_of_business as an alternative reason to disallow the home_office expenses because petitioner does not meet the requirements of sec_280a we analyze whether petitioner met his burden of proving that his home_office was the principal_place_of_business of his land use consulting business in deciding whether a residence is the principal_place_of_business we compare the business use of the residence to the business use of all of the other places where business is transacted see 506_us_168 the supreme court laid out a two-part test to determine whether a taxpayer’s residence qualifies as a principal_place_of_business the relative importance of the activities undertaken at each business location and the time spent at each location id pincite a principal_place_of_business also includes a place of business which is used by the taxpayer for the administrative or management activities of any trade_or_business of the taxpayer if there is no other fixed location of such trade_or_business where the taxpayer conducts substantial administrative or management activities of such trade_or_business sec_280a in addition to petitioner’s home_office petitioner used the pioneer square office for his consulting business and met his clients at their property locations petitioner did not provide any evidence as to the business activities that he performed in his home_office or the pioneer square office petitioner also did not provide any evidence regarding the amount of time that he spent at his home_office or at his clients’ properties therefore we conclude that petitioner did not meet his burden of proving that his home_office was the principal_place_of_business for his consulting business c used on a regular basis for meeting clients as an alternative reason to disallow the home_office expenses under sec_280 we analyze whether petitioner met his burden of proving that he regularly used his home_office to meet clients of his land use consulting business in order for petitioner to prove that he used his home_office regularly to meet his clients he must prove that he met his clients in his home more often than incidentally or occasionally see 76_tc_696 petitioner consulted with clients at his home between and times a year meeting clients in a home_office only or times a year does not rise to the level of regularly using a home_office to meet clients therefore we conclude that petitioner used his home only occasionally to meet his clients and did not meet clients at his home regularly d conclusion regarding home_office expenses because we conclude that petitioner failed to establish that he used his home_office exclusively for his consulting business his home_office was the principal_place_of_business for his consulting business and he regularly met clients at his home petitioner is not entitled to a home_office deduction for or respondent’s determinations in this regard are sustained ix accuracy-related_penalty sec_6662 and b and imposes a penalty of of the portion of an underpayment_of_tax attributable to the taxpayer’s negligence disregard of rules or regulations or substantial_understatement_of_income_tax negligence includes any failure to make a reasonable attempt to comply with the code including any failure to keep adequate books_and_records or to substantiate items properly see sec_6662 sec_1_6662-3 income_tax regs a substantial_understatement is an understatement of income_tax that exceeds the greater of of the tax required to be shown on the return or dollar_figure see sec_6662 sec_1_6662-4 income_tax regs the sec_6662 accuracy-related_penalty does not apply with respect to any portion of an underpayment if the taxpayer proves that there was reasonable_cause for such portion and that he acted in good_faith with respect thereto sec_6664 the determination of whether a taxpayer acted with reasonable_cause and in good_faith depends on the pertinent facts and circumstances including the taxpayer’s efforts to assess the proper tax_liability the knowledge and the experience of the taxpayer and any reliance on the advice of a professional such as an accountant sec_1_6664-4 income_tax regs generally the most important factor is the taxpayer’s effort to assess the taxpayer’s proper tax_liability id the commissioner has the burden of production under sec_7491 with respect to the accuracy-related_penalty under sec_6662 to satisfy that burden the commissioner must produce sufficient evidence showing that it is appropriate to impose the penalty 116_tc_438 respondent determined the accuracy-related_penalty for each year was due to negligence or a substantial_understatement_of_income_tax respondent has satisfied his burden by producing evidence that petitioner failed to maintain adequate books_and_records accordingly because respondent has met his burden of production petitioner must come forward with persuasive evidence that the accuracy-related_penalties should not be imposed with respect to the underpayments because he acted with reasonable_cause and in good_faith see sec_6664 rule a higbee v commissioner t c pincite after respondent’s concessions and the allowance of the ferry expenses it is unclear whether any or all of petitioner’s understatements exceed the greater of dollar_figure and of the tax required to be shown on the return for the applicable_year and are thus substantial understatements as defined by sec_6662 in any event we conclude that the underpayments of tax were due to negligence see sec_6662 petitioner failed to report income and to provide evidence of most of the reported expenses on schedules c petitioner has not demonstrated that he acted with reasonable_cause and in good_faith with respect to the recordkeeping requirements therefore the court sustains respondent’s determinations on this issue we have considered all of the parties’ arguments and to the extent not addressed herein we conclude that they are moot irrelevant or without merit to reflect the foregoing decision will be entered under rule
